In a negligence action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated November 13, 1985, as denied their motion to consolidate this action with another action pending in the Civil Court, New York County.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Special Term properly exercised its discretion in denying the defendants’ motion to consolidate. Consolidation would have substantially prejudiced the plaintiff in the Civil Court action, which has already been scheduled for arbitration (see, Inspiration Enters. v Inland Credit Corp., 54 AD2d 839, appeal dismissed 40 NY2d 1014). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.